Title: From George Washington to the Committee at Headquarters, 12 June 1780
From: Washington, George
To: Committee at Headquarters



Gentlemen.
Head Quarters Springfield June 12th 1780

I have received information which though not official—I deem authentic, that some of the states have taken up the measure of augmenting their batalions by a draft on a less extensive footing than was urged in your circular letter of the 25th of May. Though I wish to pay in every instance implicit deference to the determinations of the respective states, I think it my duty in the present crisis—once more to declare with freedom, that I conceive the measure of filling our batalions to their full complement—fundamental to a cooperation on a large scale—that any thing short of this will infallibly compel us to confine ourselves to a mere defensive plan, except as to some little, partial indecisive enterprises against remote points; and will of course disappoint

the expectations of our allies and protract the war. The force which has been stated as necessary is as small as can give us any prospect of a decisive effort. If it is not furnished, we must renounce every hope of this kind. It remains with the states to realize the consequences. I have the honor to be with the greatest respect & esteem Gentlemen Yr most Obedt ser.

Go: Washington

